Citation Nr: 0831394	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nasal disorder to 
include deviated nasal septum, claimed as secondary to 
in-service herbicide exposure.  

2.  Entitlement to service connection for a larynx disorder, 
claimed as secondary to in-service herbicide exposure.  

3.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to in-service herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, from November 1990 to June 1991, and from 
July 2004 to April 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision that, in 
pertinent part, denied service connection for a nasal 
condition to include deviated nasal septum, a larynx 
condition, and a lung condition.  The veteran timely 
appealed.

In May 2008, the veteran testified during a hearing before 
the undersigned at the RO.

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran had "service in the Republic of Vietnam."

2.  A nasal disorder, to include a deviated septum, was not 
present during active military duty or within one year of 
separation there from and is not otherwise associated with 
such service (including the veteran's conceded in-service 
exposure to herbicides).  

3.  A larynx disorder was not present during active military 
duty or within one year of separation there from and is not 
otherwise associated with such service (including the 
veteran's conceded in-service exposure to herbicides).  


CONCLUSIONS OF LAW

1.  A nasal disorder, to include deviated nasal septum, was 
not incurred or aggravated in service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  A larynx disorder was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  

Through a June 2006 letter, the RO notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the June 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records and has accorded the veteran a 
VA examination in connection with the claims decided on 
appeal.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).  

Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of  38 
C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acne form diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); and chronic 
lymphocytic leukemia (CLL).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.

In the present case, the veteran's Form DD214 reflects his 
service in the Republic of Vietnam from October 1968 to 
October 1969.  He is, therefore, presumed to have been 
exposed to herbicides.  

Significantly, however, neither a nasal disorder (to include 
deviated nasal septum), nor a larynx disorder, is listed as 
disabilities presumed to be associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  See 38 
U.S.C.A. § 1116 (b) and (c); 38 C.F.R. §§ 3.307(a), 3.309(e).

Reports from NAS are submitted at two-year intervals to 
reflect the most recent findings. In this case, the latest 
update was published in 2007.  Neither a nasal disorder, to 
include deviated nasal septum, nor a larynx disorder, is 
among the diseases found to have a scientific relationship, 
so as to warrant any presumption that exposure to herbicides 
used in Vietnam during the Vietnam era is a cause of either 
disease. See 72 Fed. Reg. 32395-32407 (2007).  Thus, service 
connection may not be presumed either for the veteran's nasal 
condition to include deviated nasal septum, or for his larynx 
condition, as a result of the presumed in-service exposure to 
herbicides.

That notwithstanding, the veteran could still be granted 
service connection for each of these disabilities as due to 
herbicide exposure if sufficient medical evidence is provided 
that directly links each of these disabilities to his 
conceded herbicide exposure in service.  See, e.g., Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

Throughout the current appeal, the veteran has contended that 
service connection is warranted on the basis that his current 
nasal condition, to include deviated nasal septum, and his 
larynx condition are the result of exposure to herbicides in 
service.  In May 2003, he testified that his nasal condition 
began approximately one year after he had returned from 
Vietnam, and that he was not undergoing any current 
treatment.  He also testified that polyps were removed from 
his larynx approximately 15 years ago, and that he had not 
had any follow-up treatment since then.  

The veteran's testimony is competent evidence, via first-hand 
knowledge, that he experienced nasal obstruction and 
hoarseness of his voice over the years, although not of 
medical diagnosis or causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

Service treatment records (STRs) at the time of the veteran's 
initial separation from service in August 1970 reveal neither 
manifestations, complaints, nor findings of any nasal 
condition or larynx condition.  In December 1990, the veteran 
complained of nasal obstruction.  Records dated in January 
1991 show a history of nasal polyps removed 20 years earlier.  
The veteran underwent larynx surgery in 1994, and surgery for 
a deviated nasal septum in 1998 and in 2001.

During a July 2006 VA examination, the veteran reported no 
history of trauma to the nose or larynx.  He reported having 
difficulty breathing through his nose in Vietnam; and after 
returning from Vietnam, he underwent surgery for removal of 
nasal polyps in 1971 or 1972.  He reported being exposed to 
herbicides in service.  The veteran also reported being 
operated on his nose twice for a deviated nasal septum, and 
that following these surgeries, his nasal breathing was 
adequate.  The veteran also reported a problem with his voice 
during the1980's; and that later polyps were removed from his 
larynx, which resolved his hoarseness.  On examination, the 
nasal passages were clear and the nasal membrane was 
unremarkable.  There was no evidence of polyps.  There was 
minimal deviation of the nasal septum to the left.  Vocal 
cords were mobile, and the membrane was unremarkable.  Based 
on examination and the veteran's reported history, the 
examiner opined that it was unlikely that this veteran's 
nasal problem or laryngeal problem was related to any events 
occurring in military service.

Significantly, the claims folder contains no competent 
evidence refuting this medical opinion.  Because the 
competent evidence does not link a currently shown disability 
(e.g., a nasal disorder, or a larynx disorder) to service 
(including the presumed in-service herbicide exposure), the 
weight of the evidence is against each of the claims.  As the 
weight of the competent evidence is against the claims, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for a nasal disorder, to include deviated 
nasal septum, claimed as secondary to in-service herbicide 
exposure, is denied.  

Service connection for a larynx disorder, claimed as 
secondary to in-service herbicide exposure, is denied.


REMAND

During his May 2008 hearing, the veteran testified that he 
has been treated for right-sided lung nodules every six 
months since 2006 at Mercy Hospital in Pittsburgh by 
Dr. Patrick Reilly.  While there are of record two reports of 
treatment by Dr. Reilly dated in November 2006 and in May 
2007, the claims file does not contain all of the treatment 
records from that facility or from Dr. Reilly.

The veteran also reported being evaluated currently by Dr. 
Thomas Burk in Altoona, and that chest X-rays were taken by 
VA in May 2008.  VA is required to request these records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In addition to contending that his current lung disability is 
the result of in-service exposure to herbicides in Vietnam, 
the veteran also maintains that this disorder was caused by 
exposure to chemicals and burning oil in Iraq.  The veteran 
admits that he did not seek in-service medical care but 
describes continued respiratory problems (such as wheezing 
and coughing) since then.  

In this regard, the Board notes that STRs contain neither 
complaints nor findings of a lung disability.  

Records reflect that the veteran had been struck in the back 
in the right scapular area in 1994.  Chest X-rays revealed 
right rib fractures with pneumothorax, and a right 
thoracostomy tube was inserted.  Follow-up chest X-rays 
revealed no pneumothorax.

Computed tomography of the veteran's chest in October 2005 
revealed an irregular 1.6 x 3.3 centimeter lesion in the 
right upper lobe.  Repeat computed tomography in December 
2005 demonstrated a decrease in size and density of the right 
upper lobe infiltrate, although it persisted.  Further 
evaluation in November 2006 included assessments of resolved 
pulmonary infiltrates, most likely secondary to nocturnal 
aspiration; and 3 small pulmonary nodules, most likely 
granulomas.

In light of the post-service objective evaluation findings, 
the Board believes that the veteran should be accorded an 
examination to determine whether he currently has a lung 
disability that is consistent with his purported exposure to 
chemicals and burning oil during his service in Iraq.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorization from the veteran, please 
obtain the veteran's treatment records 
for a lung disability for the period from 
2006 to the present, from 
Dr. Patrick Reilly and/or Mercy Hospital 
in Pittsburgh, PA; Dr. Thomas Burk in 
Altoona, PA; and the VA facility in 
Pittsburgh, PA-including X-ray reports-
and associate them with the claims 
folder.  

2.  Thereafter, afford the veteran a VA 
examination to identify all current 
respiratory disabilities.  The examiner 
should express an opinion as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
such diagnosed respiratory disability is 
consistent with the veteran's purported 
exposure to chemicals and burning oil 
during his service in Iraq.  The examiner 
should provide a rationale for all 
opinions expressed.  

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim remaining on appeal.  If the 
benefit sought is not fully granted, 
furnish a supplemental statement of the 
case, before the claims file is returned 
to the Board, if otherwise in order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


(CONTINUED ON NEXT PAGE)
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


